Citation Nr: 1500655	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  03-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1, 1987 to October 28, 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran previously requested a hearing before the Board.  However, in a June 2008 statement, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

The Board last remanded the case in May 2012 to afford the Veteran a VA rating examination.  The case has now been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review.

As noted above, in May 2012 the Board remanded the Veteran's claim for a VA medical opinion.  The remand instructions specifically requested that the examiner: 

offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's pre-service sickle cell disease chronically increased in severity during service beyond the natural progress of the disease.  In answering this question, the examiner should consider the pre-service history, the significance of the in-service left eye findings, and the findings from shortly after service.

May 2012 Board Remand, emphasis added.  

A review of the record reveals that the Veteran was found to have a positive sickle-dex test result based on testing performed at the time of his service entrance examination in September 1987.  At the time of his service entrance examination in September 1987, clinical evaluation of his eyes, including opthalmoscopically, was normal, and he had denied any prior history or symptoms of sickle cell disease.  

According to an October 13, 1987 Entrance Physical Standards Board Proceedings Report, the Veteran was referred to internal medicine because his sickle-dex test was positive.  He was found to have sickle-hemoglobin C disease by hemoglobin electrophoresis.  The Veteran's eyes were again examined by internal medicine and he was felt to have a questionable area of hemorrhage in the left fundoscopic disk.  He was referred to ophthalmology for this and ophthalmology found on October 13, 1987 that he had sickle cell retinopathy.  The medical board put him on a profile precluding mandatory strenuous physical activity.  The STRs do not indicate any in-service injury to the eye that resulted in a hemorrhage.

The Veteran was discharged from the service in late October 1987.  Post-service private medical records show treatment for sickle cell disease starting in January 1988, when the Veteran was found to have a sickle crisis.  At that time, the Veteran indicated that he had had abdominal, shoulder, and hip pain for one month, and 3 weeks of blurry vision in his right eye.  The diagnosis was sickle crisis.  In February 1988, the Veteran was diagnosed with proliferative sickle cell retinopathy as well as advancing proliferative vitreous disease, right greater than left.  Splenomegaly was also shown.

In accordance with the May 2012 remand, the claims file was returned to a VA examiner for a medical opinion in September 2014.  The examiner noted the October 1987 in-service Internal Medicine consult for his hemoglobinopathy, and resulting diagnosis of hemoglobin S-C disease.  However, the report does not mention the Veteran's hemorrhage in the left fundoscopic disk noted in the October 1987 report, or the post-service records documenting a sickle crisis.  Indeed, the examiners findings do not make mention of the Veteran's in-service left eye findings or the findings made shortly after service, as requested by the May 2012 remand instructions.  As such, the prior remand instructions were not carried out and the case must be remanded to provide the Veteran with another VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who gave the September 2014 medical opinion (if available), or another appropriate medical professional, for the purpose of providing an opinion as to the significance, if any, of the in-service and post-service left eye findings on the Veteran's sickle cell disease.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.

After reviewing the claims file, to specifically include service treatment records, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's pre-service sickle cell disease chronically increased in severity during service beyond the natural progress of the disease. 

The examiner should specifically address: (1) the notation of "normal" eyes at the Veteran's the September 1987 enlistment examination, (2) the October 13, 1987 Entrance Physical Standards Board Proceedings Report, which noted a questionable area of hemorrhage in the left fundoscopic disk, (3) the Veteran's contentions that the left eye hemorrhage (noted in-service) was the result of either exposure to "gun smoke" on the firing range (see July 2005 statement) or extreme cold weather and hand to hand combat (see October 2014 statement), and (4) the post-service diagnosis of sickle crisis in January 1988, and proliferative sickle cell retinopathy, advancing proliferative vitreous disease, right greater than left, and splenomegaly in February 1988.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

2.  Then, the AMC should readjudicate the claim for service connection.  If any benefit sought remains denied, the AMC should issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




